In a proceeding to validate petitions designating Vincent A. Riccio as a candidate in the Republican Party primary election to be held on September 8, 1977 for the public office of Council Member at Large of the City of New York from the Borough of Brooklyn, the appeal is from a judgment of the Supreme Court, Kings County, dated August 15, 1977, which, after a hearing, inter alia, declared the petitions to be invalid. Judgment affirmed, without costs or disbursements. Special Term correctly decided the issues before it. Hopkins, J. P., Cohalan, Margett, Titone and Suozzi, JJ., concur.